Per Curiam.

The defendant having the passageway in question fenced in.for his own benefit, a duty rested upon him to keep and maintain the same reasonably safe and free from danger.
His failure to do so was negligence on his part. The evidence shows that he or his agent had notice of the dangerous condition of said passageway and that plaintiff was free from contributory negligence.
The jury, we think, were right in finding that plaintiff was injured through the defendant’s negligence and that he was free from contributory negligence.
We find no errors and judgment must be affirmed, with costs.
Present: Van Wy.ck, Oh. J., McCabthy and Fitzsimons, JJ.
Judgment affirmed, with costs.